Citation Nr: 0520858	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from October 1942 to 
November 1945.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
RO.  

By December 2003 decision, the Board determined that new and 
material evidence, to reopen the finally decided claim of 
service connection for a psychiatric disorder had been 
received.  See 38 C.F.R. § 3.156.  

The Board remanded the reopened claim to the RO for further 
development of the evidence and other action.  



FINDING OF FACT

The veteran currently is shown to be suffering from a history 
of a psychotic disorder and anxiety disorder that as likely 
as not had its clinical onset during his service in World War 
II.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
psychiatric disability manifested by the history of a 
psychotic disorder and anxiety disorder is due to disease 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303  (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by the March 2002 and March 2004 letters, the 
October 2002 Statement of the Case, and the November 2004 
Supplemental Statement of the Case, he and his representative 
have been notified of the evidence needed to establish the 
benefit sought, and he has been advised via these letters and 
supplemental statement of the case regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has also been afforded a VA psychiatric 
examination in furtherance of his claim.  He has identified 
no action that was to be undertaken by the RO.  

Consequently, the Board concludes that VA's statutory duty to 
notify and assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The service medical records are entirely silent as to 
complaints, findings, or diagnoses of a psychiatric nature.  
September 1944 medical records reveal complaints of stomach 
irritation with a diagnosis of moderately severe gastritis.  
The separation medical examination report reflects no 
psychiatric diagnosis.  

In a February 1949 statement, J.E. Manley, M.D. indicated 
that he had been the veteran's childhood physician and that, 
following discharge, he treated the veteran for "nerves" 
and mild mental symptoms.  

In a handwritten statement dated that month, Dr. Manley noted 
that the veteran was schizophrenic and that symptoms were 
observed by the veteran's family upon his return from 
service.  

An August 1949 VA examination report reflects a diagnosis of 
schizophrenic reaction, unclassified (history of), in full 
remission.  The examiner noted that there were no 
manifestations of any active psychosis.  

From August to December 1958, the veteran was hospitalized 
for psychiatric treatment.  Schizophrenic reaction in 
complete remission was diagnosed.  

From December 1959 to March 1960, the veteran was 
hospitalized for psychiatric treatment.  The discharge 
diagnosis was that of schizophrenic reaction, paranoid type, 
in complete remission.  

When filing his claim of service connection for a psychiatric 
disorder in October 2001, the veteran asserted that his 
psychiatric disorder was first manifested in service by way 
of stomach trouble.  

On July 2004 VA psychiatric examination report, the examiner 
indicated that the veteran was retired since the age of 62 
due to a back injury.  The veteran reported a "mental 
breakdown" in the months following service and opined that 
DDT exposure in service caused stomach trouble, which in turn 
caused a psychiatric disorder.  

The examiner noted that the veteran's last Thorazine 
treatment was in 1980.  Since then, the veteran related that 
he had been euthemic and had no trouble with hallucinations 
or delusions.  He denied having mania or psychotic symptoms.  
He denied depression but indicated that he suffered from 
intermittent anxiety, which he linked to increased abdominal 
symptoms.  

Pursuant to interviewing the veteran, the examiner diagnosed 
a history of a psychotic disorder and anxiety disorder 
secondary to a general medical condition.  

The examiner stated that the veteran linked his psychiatric 
disorder with an abnormal disorder.  The examiner opined that 
abdominal distress might be a somatic manifestation of 
anxiety.  Nonetheless, the examiner noted that the veteran 
was experiencing very minimal psychiatric impairment.  

The veteran's service-connected disabilities are those of 
status post fracture of the left wrist, a throat condition, 
varicocele and sinusitis.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

The most recent evidence shows that the veteran had not been 
treated with psychotropic medication since 1980 and that his 
present diagnosis was a history of a psychotic disorder and 
anxiety disorder.  

The veteran asserts that he developed a psychiatric disorder 
that is related to service.  The veteran in this regard is 
not competent to provide medical opinions upon which the 
Board may rely.  Espiritu, supra.  

However, the Board finds that the evidence of record when 
viewed in its entirety serves to establish that the currently 
demonstrated history of a psychotic disorder and anxiety 
disorder as likely as not is due to a psychiatric disease 
process that had its clinical onset in service.  

This is a case where the evidence is in relative equipoise 
and one in which the veteran must prevail.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.  As such, the 
benefit of the doubt rule is for application in this case.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.  

By extending the benefit of the doubt to the veteran, service 
connection is warranted in this case.  



ORDER

Service connection for the history of a psychotic disorder 
and anxiety disorder is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


